DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 8/19/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. 20150187335 in view of Kojima 20080143697.
With respect to claims 1, 18, and 19, figure 1 of Sugiyama et al. discloses a comparator circuit arrangement comprising:
a preamplifier [11] having a first input [IN1] configured to be coupled to a first input voltage, a second input [IN2] configured to be coupled to a second input voltage, and an output [OUT] 
a switch circuit [13] arrangement coupled to the preamplifier, the switch circuit arrangement configured to deactivate the preamplifier upon the second input voltage exceeding the first input voltage and further configured to activate the preamplifier upon a fall of the second input voltage; [para. 0068-0073, fig. 2 control unit 13 controls the current supply to supply Istby in standby mode at which the waveform Vsaw over signal Vsig]. 
	Figure 1 does not disclose a pull-up circuit arrangement coupled to the output of the preamplifier, the pull-up circuit arrangement configured to provide a boost voltage to the preamplifier output signal for a predetermined duration upon the fall of the second input voltage.
	However, figure 4 of Kojima discloses the pull-up circuit arrangements to provide additional voltage to the output is well-known in the art for comparator circuits [para 0234], it would have been obvious to one skilled in the art at the time the invention was made to provide additional voltage to the output for a predetermined duration during operation mode in Sugiyama et al. to provide a desirable output signal for various operations.  

	With respect to claim 2 and 20, the above combination discloses the comparator circuit arrangement according to claim 1, wherein the first input voltage has a first waveform [Vsig];
wherein the second input voltage has a second waveform [VSaw] comprising:
a first part that increases from a first predetermined value below a value of the first input voltage to a second predetermined value above the value of the first input voltage within a first predetermined period of time;

Sugiyama et al does the second predetermined period of time being shorter than the first predetermined period of time.
.	However, varying waveform shape  relates to design options that would be obvious to one skilled in the art at the time the invention was made 

Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN JAGER/
Primary Examiner, Art Unit 2842
2/12/2021